Supreme Court of Georgia |










		
		
		
		
		

					
				
		






























	
	

	

	

	
	

				





Home
FAQ
Contact Us








 
 



Court Information



Court

Clerk’s Office
Directions
Holidays
History
Tours
Media
Purchase Certificates, Opinions and DVD’s
Archived Oral Arguments
Employment Opportunities
News and Reports


Biographies

Chief Justice P. Harris Hines
Presiding Justice Harold D. Melton
Justice Robert Benham
Justice Carol W. Hunstein
Justice David E. Nahmias
Justice Keith R. Blackwell
Justice Michael P. Boggs
Justice Nels S.D. Peterson
Justice Britt C. Grant


Certificates & Reports

Law School Graduate Certificate
Reciprocity/Court of Last Resort Certificates
Legal Education Committee Report


Quick Links

Attorney Admissions
Domestic Relations Cases
Legal Websites
Pauper’s Affidavit







Oral Argument Calendar

2017 Summaries of Cases
2016 Summaries of Cases


Docket
Granted and Denied Petitions

2017 Granted
2017 Denied
2016 Granted
2016 Denied
2015 Granted
2015 Denied


Granted Applications

2017 Interlocutory
2016 Rule 34 (4) Discretionary
2016 Interlocutory
2015 Rule 34 (4) Discretionary
2015 Interlocutory


Opinions

Forthcoming Opinions
2017 Opinions
2016 Opinions
2015 Opinions


Rules
e-file
Rule 3.15 Form
 







­ 



HomeSam Harry2015-11-02T16:00:59+00:00 







Welcome to the  Supreme Court of Georgia. 
		
Our goal is to provide the bench, bar and general public with timely and accurate information about the Supreme Court and the administration of justice in Georgia.  
		




Oral Arguments
 
		
View oral arguments from the current Court term. 
		




Opinions 
		
Opinions are published an average of twice a month.  On Fridays at 2 p.m., we will provide on our website a list of  any opinions due to come out the following Monday. 
		




Court History
 
		
Learn about the history of the Supreme Court of Georgia. 
		




 

Oral Argument Calendar

Docket Search

e-file

Media






 


Supreme Court of Georgia244 Washington Street, Suite 572
Atlanta, Georgia 30334
Phone: (404) 656-3470
FAX: (404) 656-2253
Directions
Quick LinksForthcoming Opinions
Docket Search
Archived Oral Arguments
Media
Purchase
Rule 3.15 Form
ORAL ARGUMENT CALENDARView Calendar

Go to Today may, 2017
Sort Options

Sort By:
dateDate





montuewedthufrisatsun

12345678910111213141516171819202122232425262728293031




Supreme Court of Georgia

											40 Capitol Square, Atlanta GA 30334
										

1may10:00 am- 1:00 pmOral Arguments
Event Details


Event Details
Monday, May 1, 2017
10:00 AM
S16G1751 Spencer v. The State
S17A1061 Undisclosed LLC v. The State et al.
S17A1004 Williams v. Heard et al.
 
 










Time(Monday) 10:00 am - 1:00 pm






LocationSupreme Court of Georgia40 Capitol Square, Atlanta GA 30334




 



  Recent News & Reports 

				4/26/17 – PRESIDING JUDGE MILLER TO HEAR GA SUPREME COURT CASE
						

				4/26/17 – JUDGE CROSS TO HEAR GEORGIA SUPREME COURT CASE
						

 View More News and Reports









© 2016 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID